·*·J~
                                                                                                                                                                     3~
          • -~·~~    \                                         '
         AO 245B\Rev. 02/08/2019) Judgment   id a: Criminal Peaj, Case (Modified) '                                                                       Pagelofl



                                             UNIT~D STATES DISTRICT COURT              1


                                                        SOUTHERN DISTRJCT OF CALIFORNIA

                               United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                              v.                                                 (For Offenses Cmnmitted On or After Noven1ber 1, 1987)


                               Cristian Aviles-Castaneda                                         Case Number: 3:19-mj-21461

                                                                                                 Thomas S Sims
                                                                                                 Defendant's Attorney


         REGISTRATION NO. 84337298

         THE DEFENDANT:
          1:8:1 pleaded guilty to count( s) 1 of Complaint
                                                   ~~~~~~~~~~~~~~---------------



          0 was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                 Nature of Offense                                                                          Count Number(s)
         8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                                1
        .··n        The defendant has been found not guilty on count( s)
                                                                                           ~-----------------~

          D C_ount(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                      rJ'. TIME SERVED
           [gj  Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
           i:gj Court recommends USMS, ICE or DHS or other arresting agency retum·all property and all documents in
           t~ defendant's possession at the time of arrest upon their deportationlo~ removal.   fl ') _p,11\\ t:..S
           n C\o,\lrt r~commends defendant be deported/removed with relative, \,\\5 r~ff\O.YI& 0 . oce charged in case
                           l
                 '1 01\ d-. \ L\ L\ (p .

              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and. special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Thursday, March 28, 2019
                                                .----------~Date                                    of Imposition of Sentence
                                                                                                   .... ·7
         Received
                                                                                                 / /!fr
                          ~DU~S~M,.--'='---+---
                                                              MAR 2 8 2019                     HDNORA LE CAROL      . OSTBY
                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                  CLERI<. l' ., . C!~Tf:ICT COURT
                                                SOUTHERt< DISTrncr OF CALIFORNIA
                                                BY                                    DEPUTY
          Clerk's Office Copy                                                                                                                 3:19-mj-21461
